                        Case 3:16-cv-06772-WHA Document 139
                                                        138 Filed 03/20/19
                                                                  03/19/19 Page 1 of 4
                                                                                     5



                 1
                 2
                 3
                 4
                 5
                 6
                 7
                 8                                UNITED STATES DISTRICT COURT
                 9                               NORTHERN DISTRICT OF CALIFORNIA
               10
               11      DINA RAE RICHARDSON, individually and             CASE NO. 16-cv-06772-WHA
                       on behalf of all others similarly situated,
               12
                                    Plaintiff,                           [PROPOSED] JUDGMENT
               13
                                    vs.
               14
                       INTERSTATE HOTELS & RESORTS, INC.,
               15      a Delaware corporation; INTERSTATE
                       MANAGEMENT COMPANY, LLC, a
               16      Delaware corporation; and DOES 1 through
                       50, inclusive,
               17
                                    Defendants.
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                    1                     [PROPOSED] JUDGMENT
   AVENUE, STE 200
MANHATTAN BEACH, CA
         90266
                        Case 3:16-cv-06772-WHA Document 139
                                                        138 Filed 03/20/19
                                                                  03/19/19 Page 2 of 4
                                                                                     5



                 1            The Court, having considered all papers filed in connection with the Final Approval

                 2     Hearing, including Plaintiff Dina Rae Richardson’s (“Plaintiff”) Motion for Final Approval of

                 3     Class Action Settlement (Dkt. 130) and Motion for Attorneys’ Fees and Costs (Dkt. No. 128), and

                 4     any oral argument made at the Final Approval Hearing, and good cause appearing,

                 5            IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

                 6            1.      The Court, for purposes of this Judgment, adopts all defined terms as set forth in

                 7     the Stipulation of Class Action Settlement (“Stipulation”) filed in this Action.

                 8            2.      The Court has jurisdiction over all claims asserted in the Action, Plaintiff, the

                 9     Class Members, and defendants Interstate Hotels & Resorts, Inc. and Interstate Management

               10      Company, LLC (“Defendants”).

               11             3.      The Class includes all members of one or more of the three classes previously

               12      certified by the Court, which are defined as follows:

               13                     a.      Rest Period Class: all persons employed by Defendants as room attendants

               14                             at the Sheraton Fisherman’s Wharf in San Francisco, California, at any

               15                             time during the Class Period, who worked at least one shift over 3.5 hours;

               16                     b.      Off-the-Clock Class: all persons employed by Defendants as room

               17                             attendants at the Sheraton’s Fisherman’s Wharf in San Francisco,

               18                             California at any time during the Class Period; and

               19                     c.      Rounding Class: all persons employed by Defendants as non-exempt

               20                             employees at the Sheraton Fisherman’s Wharf in San Francisco, California,

               21                             at any time during the Class Period, who had their time punches rounded.

               22             4.      The Court finds that the Settlement was made and entered into in good faith and

               23      hereby approves the Settlement as fair, adequate and reasonable to all Class Members.

               24             5.      Notice to Class Members, as set forth in the Stipulation, has been completed in

               25      conformity with the terms of the Stipulation and Preliminary Approval Order. The Court finds

               26      that said notice was the best notice practicable under the circumstances. The Notice Packets

               27      provided due and adequate notice to Class Members of the proceedings and of the matters set

               28      forth therein, including the terms of the Settlement and the manner by which objections to the
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                       2                           [PROPOSED] JUDGMENT
   AVENUE, STE 200
MANHATTAN BEACH, CA
         90266
                        Case 3:16-cv-06772-WHA Document 139
                                                        138 Filed 03/20/19
                                                                  03/19/19 Page 3 of 4
                                                                                     5



                 1     Settlement could be made and Class Members could opt out of the Settlement. Any Class

                 2     Members who have not timely and validly requested exclusion from the Class are thus bound by

                 3     this Judgment. The Notice Packets fully satisfied the Federal Rules of Civil Procedure, due

                 4     process, and all other applicable laws.

                 5            6.      The Court finds that no Class Members objected to the Settlement.

                 6            7.      The Court finds that no Class Members submitted a Request for Exclusion.

                 7            8.      Upon the Effective Date, Plaintiff and all other Participating Class Members, by

                 8     operation of this Judgment, shall be deemed to have released the Released Parties from following

                 9     Released Claims:

               10             All claims, demands, rights, liabilities and/or causes which were certified for class
                              treatment, including claims for (1) failure to pay minimum wages (Labor Code §§
               11             1194, 1197; 8 Cal. Code Reg. § 11050(4)); (2) failure to pay overtime wages (Labor
                              Code §§ 510, 1194, 1198; 8 Cal. Code Reg. § 11050(3)); (3) failure to pay all
               12             wages due to discharged and quitting employees (Labor Code §§ 201, 202, 203);
                              (4) failure to furnish accurate itemized wage statements (Labor Code § 226); (5)
               13             unfair and unlawful business practices (Business & Professions Code § 17200, et
                              seq.); and, for Room Attendant Class Members only, (6) failure to provide rest
               14             periods (Labor Code § 226.7; 8 Cal. Code Reg. § 11050(12)), and which arose
                              during the Class Period.
               15
                              9.      The Court finds that the Maximum Settlement Amount, the Net Settlement
               16
                       Amount, and the methodology used to calculate and pay each Class Member’s Individual
               17
                       Settlement Awards are fair and reasonable, and authorizes the Settlement Administrator to pay
               18
                       the Individual Settlement Awards to Class Members in accordance with the terms of the
               19
                       Stipulation.
               20
                              10.     Class Counsel shall be paid $200,000.00 as their attorneys’ fees and $115,861.22
               21
                       for reimbursement of costs and expenses from the Maximum Settlement Amount. Half of the
               22
                       attorneys’ fees and costs award amount shall be paid immediately. The other half shall be paid
               23
                       when class counsel certify that all funds have been properly distributed and the file can be
               24
                       completely closed.
               25
                              11.     Plaintiff shall be paid a Class Representative Service Award in the amount of
               26
                       $2,000.00 from the Maximum Settlement Amount.
               27
                              12.     The Parties shall implement the Settlement according to its terms.
               28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                      3                           [PROPOSED] JUDGMENT
   AVENUE, STE 200
MANHATTAN BEACH, CA
         90266
                        Case 3:16-cv-06772-WHA Document 139
                                                        138 Filed 03/20/19
                                                                  03/19/19 Page 4 of 4
                                                                                     5



                 1             13.    The Court reserves exclusive and continuing jurisdiction over the Action, Plaintiff,

                 2     the Class Members, and Defendants for purposes of supervising the implementation,

                 3     enforcement, construction, administration and interpretation of the Settlement and this Judgment.

                 4             14.    The Court hereby enters judgment for Plaintiff and the Class Members in

                 5     accordance with the terms of the Stipulation, and this order is a final and appealable order.

                 6             15.    If the Settlement does not become final and effective in accordance with its terms,

                 7     this Judgment shall be rendered null and void and shall be vacated and, in such event, all related

                 8     orders entered and all releases delivered in connection herewith also shall be rendered null and

                 9     void.
                                                                                          S DISTRICT
                                                                                        TE
               10              IT IS SO ORDERED.                                      TA             C




                                                                                                               O
                                                                                  S




                                                                                                                U
                                                                                 ED




                                                                                                                 RT
                                                                                                      ERED
               11


                                                                             UNIT
                                                                                             O ORD
                                                                                      IT IS S




                                                                                                                       R NIA
               12                                                                               illiam A
                                                                                                         ls   up


                                                                             NO
                       DATED: ____________,
                              March 20      2019                                         Judge W




                                                                                                                   FO
               13                                                    HON. WILLIAM
                                                                              RT     H. ALSUP




                                                                                                                   LI
                                                                               ER
                                                                                 H




                                                                                                                   A
                                                                     U.S. DISTRICTN COURT OJUDGE
                                                                                   D
                                                                                            F
                                                                                              C
               14                                                                           IS T RIC T


               15      Approved as to form and content:

               16      Dated: March 19, 2019                         MATERN LAW GROUP, PC

               17
               18                                            By:     /s/ Launa Adolph
                                                                     MATTHEW J. MATERN
               19                                                    LAUNA ADOLPH
                                                                     KAYVON SABOURIAN
               20                                                    Attorneys for Plaintiff
                                                                     DINA RAE RICHARDSON, individually and on
               21                                                    behalf of all others similarly situated

               22      Dated: March 19, 2019                         MORGAN, LEWIS, & BOCKIUS LLP

               23
               24                                            By:     /s/ Hien Nguyen
                                                                     JASON S. MILLS
               25                                                    HIEN NGUYEN
                                                                     ROBIN LAGORIO
               26                                                    Attorneys for Defendants
                                                                     INTERSTATE HOTELS & RESORTS, INC. and
               27                                                    INTERSTATE MANAGEMENT COMPANY, LLC

               28
MATERN LAW GROUP, PC
   1230 ROSECRANS                                                      4                                               [PROPOSED] JUDGMENT
   AVENUE, STE 200
MANHATTAN BEACH, CA
         90266
